DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

General Information Matter
Please note, the instant Non-Provisional application (17/668,802) under prosecution at the United States Patent and Trademark Office (USPTO) has been assigned to David Zarka (Examiner) in Art Unit 2449.  To aid in correlating any papers for 17/668,802, all further correspondence regarding the instant application should be directed to the Examiner.

Joint Inventors
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential § 102(a)(2) prior art against the later invention.

Information Disclosure Statement (IDS)
The IDSs filed March 15, 2022 each comply with the provisions of 37 C.F.R. §§ 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th ed. Rev. 08.2017, Jan. 2018).  The IDSs have been placed in the application file, and the information referred to therein has been considered.
Benefit Claim
Applicants’ claim for the benefit of a prior-filed application under 35 U.S.C. §§ 120, 121, 365(c), or 386(c) is acknowledged.  Notably, Applicants’ claim the instant application to be a “continuation” of parent application 16/993973, now Kasso et al. (US 11,374,792 B2; filed Aug. 14, 2020; the ‘792 Patent).  See 17/668802; Application Data Sheet (ADS) 4; filed Feb. 10, 2022.
Thus, the instant application must be an application for an invention which is also disclosed in the parent application 16/993973.  In other words, the disclosure of the invention in the parent application and in the instant application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a), except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551 (Fed. Cir. 1994).
Applicants, however, have not complied with one or more conditions for receiving the benefit of an earlier filing date.  In particular, the disclosure of parent application 16/993973 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a) for the claims of the instant application.1  
Notably, the disclosure of parent application 16/993973 provides adequate support and enablement for terms including a generated “output of the operation” on a cloud resource after executing the operation by a secure shell instance.  See 16/993973; Spec. ¶¶ 4, 38–40, 75–76; Fig. 1, items 106–112; filed Aug. 14, 2020.  The disclosure of parent application 16/993973, however, fails to provide adequate support or enablement for claims 1–20 of the instant application reciting a generated “state change signal” that is associated with a cloud resource.  Nor does the Examiner believe the “output of the operation” recited in the parent application is the same as the “state change signal” recited in the claims of the instant application since (A) if the same, then the terminology would be the same; and (B) “[t]he use of a confusing variety of terms for the same thing should not be permitted.”  MPEP § 608.01(o).  For example, an output of an operation may be a specific calculated number when performing the operation, whereas a state change signal may be a binary value “1” that indicates the state of a cloud resource changed its state (e.g., the cloud resource sends the binary value “1” when the cloud resource turns on or off).
Accordingly, Applicants are required to delete the continuation-benefit-claim or change the relationship (continuation or divisional application) to continuation-in-part because the instant application contains the above matter not disclosed in the parent application 16/993973.2

Drawing Objections
37 C.F.R. § 1.84(p)(5) recites “Reference characters not mentioned in the description shall not appear in the drawings.  Reference characters mentioned in the description must appear in the drawings.”  See MPEP § 608.02.  
The drawings are objected to under 37 C.F.R. § 1.84(p)(5) for including reference characters not mentioned in the description.  See fig. 3, items 340, 360; fig. 4, items 440, 442, 460; fig. 5, items 542, 562.
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d).  If the changes are not accepted by the Examiner, Applicants will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The following is a quotation of 37 C.F.R. § 1.75(d)(1): 
The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.

The following is a quotation from MPEP § 2173.03:  
The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms. Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification. . . . If the specification does not provide the needed support or antecedent basis for the claim terms, the specification should be objected to under 37 CFR 1.75(d)(1).

See also MPEP §§ 608.01(o), 2111.01 (reciting 

if a claim term does not have an ordinary and customary meaning, the examiner should check the specification to determine whether it provides a meaning to the claim term. If no reasonably clear meaning can be ascribed to the claim term after considering the specification and prior art, the examiner should apply the broadest reasonable interpretation to the claim term as it can be best understood. Also, the claim should be rejected under 35 U.S.C. 112(b)  and the specification objected to under 37 CFR 1.75(d).

); id. § 1302.01 (reciting 

There should be clear support or antecedent basis in the specification for the terminology used in the claims. Usually, the original claims follow the nomenclature of the specification; but sometimes in amending the claims or in adding new claims, applicant employs terms that do not appear in the specification. This may result in uncertainty as to the interpretation to be given such terms. See MPEP § 608.01(o). It should be noted, however, that exact terms need not be used in haec verba to satisfy the written description requirement of 35 U.S.C. 112(a). Eiselstein v. Frank, 52 F.3d 1035, 1038, 34 USPQ2d 1467, 1470 (Fed. Cir. 1995); In re Wertheim, 541 F.2d 257, 265, 191 USPQ 90, 98 (CCPA 1976). See also 37 CFR 1.121(e) which merely requires substantial correspondence between the language of the claims and the language of the specification.

).

The Specification is objected to under 37 C.F.R. § 1.75(d)(1) as failing to provide proper antecedent basis for the claimed subject matter.  Notably, Specification fails to provide proper antecedent basis of the term “state change signal” recited in claims 1–20.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).3  
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–17 of Kasso et al. (US 11,374,792 B2; filed Aug. 14, 2020; the ‘792 Patent) in view of Wadekar et al. (US 2018/0234294 A1; filed Jan. 10, 2018).
Regarding claims 1–20 of the instant App., although the conflicting claims are not identical, they are not patentably distinct from each other because:
Instant Application
the ‘792 Patent
Claim 1: A method, comprising: 	receiving, by a virtual machine instance in a private tenancy of a first virtual cloud network, a command to execute an operation on a cloud resource of the virtual cloud network, the command being received from a router via a primary virtual network interface card (vNIC) configured to restrict outgoing traffic from the virtual machine instance; 
	


	generating, by the virtual machine instance, a state change signal associated with the cloud resource; and 

	transmitting, by the virtual machine instance, the state change signal to a computing device via a secondary virtual network interface card, 
	

	the secondary virtual network interface card being configured to restrict incoming traffic to the virtual machine instance, and the secondary virtual network interface card being configured to transmit the output of the operation to the computing device.
Claim 1: A method, comprising: 	receiving, by virtual machine instance in a private tenancy of a first virtual cloud network, a command to execute an operation on a cloud resource of the virtual cloud network, the command being received from a router via a primary virtual network interface card (vNIC) configured to restrict outgoing traffic from the virtual machine instance; 
	executing, by the virtual machine instance, the operation on the cloud resource; 
	generating, by the virtual machine instance, an output of the execution of the operation on the cloud resource; and 
	transmitting, by the virtual machine instance, a message comprising the output of the execution of the operation to a computing device on a public network different from the virtual cloud network via a secondary virtual network interface card, 
	the secondary virtual network interface card being configured to restrict all incoming traffic to the virtual machine instance, wherein the secondary virtual network interface card is configured to transmit the output of the operation to the computing device on the public network outside of the virtual cloud network via a network gateway.
Claim 2: The method of claim 1, wherein the operation is requested by a user of a user device, and the generating the state change signal comprises: generating a return message for the user device; and transmitting the return message to the router via the primary virtual network interface card, wherein the primary virtual network interface card is configured to: accept the return message for the user device; and reject the state change signal.
Claim 2: The method of claim 1, wherein the operation is requested by a user of a user device, and the generating the output of the operation comprises: generating a return message for the user device; and transmitting the return message to the router via the primary virtual network interface card, wherein the primary virtual network interface card is configured to: accept the return message for the user device; and reject the message comprising the output of the execution of the operation.
Claim 3: The method of claim 1, further comprising executing the operation on the cloud resource.
Claim 1: executing, by the virtual machine instance, the operation on the cloud resource
Claim 4: The method of claim 1, wherein the router is in a second virtual cloud network, the second virtual cloud network being different from the first virtual cloud network but also implemented in the private tenancy.
Claim 3: The method of claim 1 wherein the router is in a second virtual cloud network, the second virtual cloud network being different from the first virtual cloud network but also implemented in the private tenancy.
Claim 5: The method of claim 1, wherein the network gateway is in a third virtual cloud network, the third virtual cloud network being different from the first virtual cloud network and being implemented outside the private tenancy.
Claim 4: The method of claim 1 wherein the network gateway is in a third virtual cloud network, the third virtual cloud network being different from the first virtual cloud network and being implemented outside the private tenancy.
Claim 6: The method of claim 5, wherein: the private tenancy is associated with a first block of IP addresses attributable to network traffic from the private tenancy; a second tenancy outside of the private tenancy is associated with a second block of IP addresses, the second block of IP addresses being different from the first block of IP addresses; and the second block of IP addresses being attributable to network traffic from one or more users of the virtual machine instance.
Claim 5: The method of claim 4, wherein: the private tenancy is associated with a first block of IP addresses attributable to network traffic from the private tenancy; a second tenancy outside of the private tenancy is associated with a second block of IP addresses, the second block of IP addresses being different from the first block of IP addresses; and the second block of IP addresses being attributable to network traffic from one or more users of the virtual machine instance.
Claim 7: The method of claim 1, wherein the network gateway comprises a network address translation (NAT) gateway, being configured to transmit messages using an IP address of a block of IP addresses attributable to network traffic from one or more users of the virtual machine instance.
Claim 6: The method of claim 1, wherein the network gateway comprises a network address translation (NAT) gateway, being configured to transmit messages using an IP address of a block of IP addresses attributable to network traffic from one or more users of the virtual machine instance.
Claim 8: A virtual machine instance, comprising: 
	a memory configured to store computer-executable instructions; and 	a processor configured to access the memory and execute the computer-executable instructions to at least: 




	receive, by the virtual machine instance in a private tenancy of a first virtual cloud network, a command to execute an operation on a cloud resource of the virtual cloud network, the command being received from a router via a primary virtual network interface card (vNIC) configured to restrict outgoing traffic from the virtual machine instance; 
	


	generate, by the virtual machine instance, a state change signal associated with the cloud resource; and 	
	transmit, by the virtual machine instance, the state change signal to a computing device via a secondary virtual network interface card, 



	
	the secondary virtual network interface card being configured to restrict incoming traffic to the virtual machine instance, and the secondary virtual network interface card being configured to transmit the output of the operation to the computing device.
Claim 7:  A computer system, comprising: 
	one or more processors; 
	a memory in communication with the one or more processors, the memory configured to store computer-executable instructions, wherein executing the computer-executable instructions causes the one or more processors to perform steps comprising: 
	receiving, by a virtual machine instance in a private tenancy of a first virtual cloud network, a command to execute an operation on a cloud resource of the virtual cloud network, the command being received from a router via a primary virtual network interface card (vNIC) configured to restrict outgoing traffic from the virtual machine instance; 
	executing, by the virtual machine instance, the operation on the cloud resource; 
	generating, by the virtual machine instance, an output of the execution of the operation on the cloud resource; and 
	transmitting, by the virtual machine instance, a message comprising the output of the execution of the operation to a shell subnet computing device on a public network different from the virtual cloud network via a secondary virtual network interface card, 
	the secondary virtual network interface card being configured to restrict all incoming traffic to the virtual machine instance, wherein the secondary virtual network interface card is configured to transmit the output of the operation to the computing device on the public network outside of the virtual cloud network via a network gateway.
Claim 9: The system of claim 8, wherein the operation is requested by a user of a user device, and the generating the state change signal comprises: generating a return message for the user device; and transmitting the return message to the router via the primary virtual network interface card, wherein the primary virtual network interface card is configured to: accept the return message for the user device; and reject the state change signal.
Claim 8: The system of claim 7, wherein the operation is requested by a user of a user device, and the generating the output of the operation comprises: generating a return message for the user device; and transmitting the return message to the router via the primary virtual network interface card, wherein the primary virtual network interface card is configured to: accept the return message for the user device; and reject the message comprising the output of the execution of the operation.
Claim 10: The system of claim 8, wherein the processor is further configured to at least execute the operation on the cloud resource.
Claim 7: executing, by the virtual machine instance, the operation on the cloud resource;
Claim 11: The system of claim 8, wherein the router is in a second virtual cloud network, the second virtual cloud network being different from the first virtual cloud network but also implemented in the private tenancy.
Claim 9: The system of claim 7, wherein the router is in a second virtual cloud network, the second virtual cloud network being different from the first virtual cloud network but also implemented in the private tenancy.
Claim 12: The system of claim 8, wherein the network gateway is in a third virtual cloud network, the third virtual cloud network being different from the first virtual cloud network and being implemented outside the private tenancy.
Claim 10: The system of claim 7, wherein the network gateway is in a third virtual cloud network, the third virtual cloud network being different from the first virtual cloud network and being implemented outside the private tenancy.
Claim 13: The system of claim 12, wherein: the private tenancy is associated with a first block of IP addresses attributable to network traffic from the private tenancy; a second tenancy outside of the private tenancy is associated with a second block of IP addresses, the second block of IP addresses being different from the first block of IP addresses; and the second block of IP addresses being attributable to network traffic from one or more users of the virtual machine instance.
Claim 11: The system of claim 10, wherein: the private tenancy is associated with a first block of IP addresses attributable to network traffic from the private tenancy; a second tenancy outside of the private tenancy is associated with a second block of IP addresses, the second block of IP addresses being different from the first block of IP addresses; and the second block of IP addresses being attributable to network traffic from one or more users of the virtual machine instance.
Claim 14: The system of claim 8, wherein the network gateway comprises a network address translation (NAT) gateway, being configured to transmit messages using an IP address of a block of IP addresses attributable to network traffic from one or more users of the virtual machine instance.
Claim 12: The system of claim 7, wherein the network gateway comprises a network address translation (NAT) gateway, being configured to transmit messages using an IP address of a block of IP addresses attributable to network traffic from one or more users of the virtual machine instance.
Claim 15: A non-transitory computer-readable storage medium, storing computer-executable instructions that, when executed, cause a virtual machine instance to perform operations comprising: 
	receiving, by the virtual machine instance in a private tenancy of a first virtual cloud network, a command to execute an operation on a cloud resource of the virtual cloud network, the command being received from a router via a primary virtual network interface card (vNIC) configured to restrict outgoing traffic from the virtual machine instance; 
	


	generating, by the virtual machine instance, a state change signal associated with the cloud resource; and 
	
	transmitting, by the virtual machine instance, the state change signal to a computing device via a secondary virtual network interface card, 
	


	the secondary virtual network interface card being configured to restrict incoming traffic to the virtual machine instance, and the secondary virtual network interface card being configured to transmit the output of the operation to the computing device.
Claim 13: A non-transitory computer-readable storage medium, storing computer-executable instructions that, when executed, cause one or more processors of a computer system to perform steps comprising: 
	receiving, by a virtual machine instance in a private tenancy of a first virtual cloud network, a command to execute an operation on a cloud resource of the virtual cloud network, the command being received from a router via a primary virtual network interface card (vNIC) configured to restrict outgoing traffic from the virtual machine instance; 
	executing, by the virtual machine instance, the operation on the cloud resource; 
	generating, by the virtual machine instance, an output of the execution of the operation on the cloud resource; and 
	transmitting, by the virtual machine instance, a message comprising the output of the execution of the operation to a shell subnet computing device on a public network different from the virtual cloud network via a secondary virtual network interface card, 
	the secondary virtual network interface card being configured to restrict all incoming traffic to the virtual machine instance, wherein the secondary virtual network interface card is configured to transmit the output of the operation to the computing device on the public network outside of the virtual cloud network via a network gateway.
Claim 16: The non-transitory computer-readable storage medium of claim 15, wherein the operation is requested by a user of a user device, and the generating the state change signal comprises: 
	generating a return message for the user device; and transmitting the return message to the router via the primary virtual network interface card, wherein the primary virtual network interface card is configured to: accept the return message for the user device; and reject the state change signal.
Claim 14: The non-transitory computer-readable storage medium of claim 13, wherein the operation is requested by a user of a user device, and the generating the output of the operation comprises: 
	generating a return message for the user device; and transmitting the return message to the router via the primary virtual network interface card, wherein the primary virtual network interface card is configured to: accept the return message for the user device; and reject the message comprising the output of the execution of the operation.
Claim 17: The non-transitory computer-readable storage medium of claim 15, wherein the operations further comprise executing the operation on the cloud resource.
Claim 13: executing, by the virtual machine instance, the operation on the cloud resource;
Claim 18: The non-transitory computer-readable storage medium of claim 15, wherein the router is in a second virtual cloud network, the second virtual cloud network being different from the first virtual cloud network but also implemented in the private tenancy.
Claim 15: The non-transitory computer-readable storage medium of claim 13, wherein the router is in a second virtual cloud network, the second virtual cloud network being different from the first virtual cloud network but also implemented in the private tenancy.
Claim 19: The non-transitory computer-readable storage medium of claim 15, wherein the network gateway is in a third virtual cloud network, the third virtual cloud network being different from the first virtual cloud network and being implemented outside the private tenancy.
Claim 16: The non-transitory computer-readable storage medium of claim 13, wherein the network gateway is in a third virtual cloud network, the third virtual cloud network being different from the first virtual cloud network and being implemented outside the private tenancy.
Claim 20: The non-transitory computer-readable storage medium of claim 19, wherein: the private tenancy is associated with a first block of IP addresses attributable to network traffic from the private tenancy; a second tenancy outside of the private tenancy is associated with a second block of IP addresses, the second block of IP addresses being different from the first block of IP addresses; and the second block of IP addresses being attributable to network traffic from one or more users of the virtual machine instance.
Claim 17: The non-transitory computer-readable storage medium of claim 16, wherein: the private tenancy is associated with a first block of IP addresses attributable to network traffic from the private tenancy; a second tenancy outside of the private tenancy is associated with a second block of IP addresses, the second block of IP addresses being different from the first block of IP addresses; and the second block of IP addresses being attributable to network traffic from one or more users of the virtual machine instance.


Regarding claim 1 of the instant application, while claim 1 of the ‘792 Patent teaches an output of an execution of an operation, the ‘792 Patent does not teach a state change signal.
Wadekar teaches a state change signal (“first state change signal” at ¶¶ 11, 25; “For instance, switching ON/OFF, entering STANDBY/SLEEP mode, etc.” at ¶ 25) of a device (“first IoT device” at ¶¶ 11, 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for claim 1 of the ‘792 Patent’s output of an execution of an operation to be a state change signal as taught by Wadekar to “provide an easy to use method of labeling, configuring, and controlling” cloud resources.  “This simplifies the process and reduces costs of configuring” cloud resources.  Wadekar ¶ 85.
	Claims 2, 8, 9, 15, and 16 of the instant application by analogy.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US-20150301844-A1; US-20120005521-A1; US-20060206300-A1; and US-10970757-B2.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes the instant Office action does not include a rejection under 35 U.S.C. § 112(a).  The statute 35 U.S.C. § 112(a) is recited because that is the manner in determining whether the instant application is entitled to receiving the benefit of the parent application’s filing date.
        2 The Examiner notes amending the claims does not change the fact the original claims—at the time of the February 10, 2022 filing date—contain the subject matter the Examiner finds not complying with the claim for the benefit of the parent application required under 35 US.C. §§ 120, 121, 365(c), or 386(c).  See MPEP § 2163(II)(3)(b)(reciting “To comply with the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, 365, or 386, each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure.”; emphases added).
        3 See, e.g., In re Berg, 140 F.3d 1428 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046 (Fed. Cir. 1993); In re Longi, 759 F.2d 887 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937 (CCPA 1982); In re Vogel, 422 F.2d 438 (CCPA 1970); In re Thorington, 418 F.2d 528 (CCPA 1969).